Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 1 of 13 PagelD 310

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
ROY THOMAS PHILLIPS,

Petitioner,

v. Case No: 6:19-cv-1782-JA-GJK
(6:16-cr-198-JA-GJK)

UNITED STATES OF AMERICA,

Respondent.
/

ORDER

This cause is before the Court on the Amended Motion to Vacate, Set
Aside, or Correct Sentence (‘Amended Motion to Vacate,” Doc. 6) filed by
Petitioner pursuant to 28 U.S.C. § 2255. The Government filed a Response in
Opposition to the Motion to Vacate (“Response,” Doc. 10) in compliance with
this Court's instructions and with the Rules Governing Section 2255
Proceedings for the United States District Courts. Petitioner filed a Reply (Doc.
13) to the Response. For the following reasons, the Court concludes that
Petitioner is not entitled to relief on his claims.

I. PROCEDURAL BACKGROUND
A Grand Jury charged Petitioner by Indictment with two counts of aiding

and abetting the production of child pornography (Counts One and Two), one
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 2 of 13 PagelD 311

count of receipt of child pornography (Count Three), and one count of
possession of child pornography (Count Four). (Criminal Case No. 6:16-cr-198-
JA-GJK, Doc. 22).}

Petitioner subsequently entered into a Plea Agreement (Criminal Case,
Doc. 46) in which he agreed to enter a guilty plea to Counts One and Two of
the Indictment. The Court held a hearing on the plea and accepted it. (Doc.
48). The Court then entered a Judgment in a Criminal Case (Criminal Case,
Doc. 72) in which Petitioner was sentenced to imprisonment for a total term of
720 months, to be followed by supervised release for a total term of 10 years.
The Eleventh Circuit Court of Appeals affirmed. (Criminal Case, Doc. 88).

II. LEGAL STANDARDS

A. Relief Under Section 2255

Section 2255 permits a federal prisoner to bring a collateral challenge by
moving the sentencing court to vacate, set aside, or correct the sentence. 28
U.S.C. § 2255(a). A petitioner is entitled to an evidentiary hearing if he
“alleges facts that, if true, would entitle him to relief.” Rosin v. United States,
786 F.3d 873, 877 (11th Cir. 2015) (citation and quotation omitted). However,

“a defendant must support his allegations with at least a proffer of some

 

1Criminal Case No. 6:16-cr-198-J A-GJK will be referred to as “Criminal Case.”

2
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 3 of 13 PagelD 312

credible supporting evidence.” United States v. Marsh, 548 F. Supp. 2d 1295,
1301 (N.D. Fla. 2008). The Court “is not required to grant a petitioner an
evidentiary hearing if the § 2255 motion and the files and records of the case
conclusively show that the prisoner is entitled to no relief.” Rosin, 786 F.3d at
877 (citation and quotation omitted).

B. Standard for Ineffective Assistance of Counsel

To prevail on a claim of ineffective assistance of counsel, a defendant
must establish two things: (1) “counsel’s performance was deficient,” meaning
it “fell below an objective standard of reasonableness,” and (2) “the deficient
performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668,
687-88 (1984). To satisfy the deficient-performance prong, the defendant must
show that counsel made errors so serious that he was not functioning as the
counsel guaranteed by the Sixth Amendment. Id. at 687. The defendant must
rebut the strong presumption that his counsel’s conduct fell within the range
of reasonable professional assistance. Id. at 689.

In Hill v. Lockhart, 474 U.S. 52, 58 (1985), the Supreme Court held that
"the two part Strickland v. Washington test applies to challenges to guilty
pleas based on ineffective assistance of counsel." A defendant may satisfy the
prejudice prong by showing “a reasonable probability that, but for counsel's

errors, he would not have pleaded guilty and would have insisted on going to

3
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 4 of 13 PagelD 313

trial.” Hill, 474 U.S. at 59. A "reasonable probability" is "a probability sufficient
to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

Further, “a defendant's knowing and voluntary guilty plea waives all
nonjurisdictional defects in the proceedings.” Duhart v. United States, 556 F.
App’x 897, 898 (11th Cir. 2014). However, “a defendant can still maintain an
attack on the voluntary and knowing nature of the guilty plea itself. Such an
attack can be based upon ineffective assistance of counsel claims that go to the
knowing and voluntary nature of the plea.” Id.

III. ANALYSIS

A. Claim One

Petitioner states that the appeal waiver set forth in the Plea Agreement
"is not enforceable" and "was not entered into knowingly." (Doc. 6 at 4).
Petitioner claims the Court "did not properly explain the waiver or its
exceptions" and that he "understood that an appeal of his sentence was
expressly permitted because the sentence was above the 15-year statutory
minimum." (Id. at 12).

The Plea Agreement and the plea colloquy provided Petitioner with
detailed and specific information pertaining to the scope of the appeal waiver
and the conduct that would be considered at sentencing. The Plea Agreement

advised Petitioner about the maximum sentence he faced and the sentence

4
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 5 of 13 PagelD 314

appeal waiver. (Criminal Case, Doc. 46 at 2-3, 18). Specifically, Petitioner
waived the right to appeal his sentence on any ground,

including the ground that the Court erred in determining the

applicable guidelines range pursuant to the United States

Sentencing Guidelines, except (a) the ground that the sentence

exceeds the defendant's applicable guidelines range as

determined by the Court pursuant to the United States

Sentencing Guidelines; (b) the ground that the sentence exceeds

the statutory maximum penalty; or (c) the ground that the

sentence violates the Eighth Amendment to the Constitution...

(Ud. at 18). The Plea Agreement also informed Petitioner of the Court's broad
discretion in sentencing and that his conduct in Counts One and Two would be
considered at sentencing. (Jd. at 2-4). Petitioner initialed each page and
signed the Plea Agreement acknowledging that he understood the terms of the
agreement.

A review of the record reveals that Petitioner's plea was knowingly and
voluntarily made. The lengthy plea colloquy confirms Petitioner understood
the nature of the charges against him, the sentence he faced, and the
consequences of his plea. (Criminal Case, Doc. 81 at 7-8, 10-11, 18). Petitioner
confirmed that he had discussed the case with his counsel, that he understood

the elements that the Government would have to prove if he went to trial, and

that he agreed that the Government could present competent evidence proving
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 6 of 13 PagelD 315

each of the elements of the offense. (Id. at 7-8, 20-21). He also agreed as to the
factual basis contained in the Plea Agreement. (/d. at 18-21).

Petitioner acknowledged that he was pleading guilty because he was in
fact guilty, that no one had threatened or coerced him into pleading guilty, and
that his plea was made knowingly and voluntarily. (/d. at 8, 18). The Court
presumes the truth of these statements at the plea colloquy, and Petitioner has
not satisfied his heavy burden of showing that they were false.

Further, during the plea colloquy, the Court explained that Petitioner
faced a statutory maximum of thirty years' imprisonment, that the
recommendations in the Plea Agreement were not binding on the court, and
that any estimate by counsel as to the guideline range may not be accurate.
(Id. at 10-11, 18-14). The Court explained that Petitioner was giving up his
right to appeal, with the limited exceptions that he could appeal if he was
sentenced " in excess of the statutory minimum or a sentence in violation of
the law or in excess of the guidelines." (id. at 11-12), The Court also explained
that Petitioner was giving up his "right to appeal the adjudication of [his]
guilt." (id. at 18).

Petitioner also acknowledged that he had signed and initialed his Plea
Agreement, that he read and understood the Plea Agreement, and that he had

no questions concerning his guilty plea. (Ud. at 8-9, 22). Petitioner's
6
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 7 of 13 PagelD 316

statements made under oath in open court that he understood his appellate
rights and that the Government could prove the facts underlying Counts One
and Two carry a strong presumption of validity. Blackledge v. Allison, 431 U.S.
63, 74 (1977) (‘Solemn declarations in open court carry a strong presumption
of verity.”); see also United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994)
(“There is a strong presumption that the statements made during the colloquy
are true.”).

Although the Court misstated at the change of plea hearing that
Petitioner could appeal if he was sentenced in excess of the "statutory
minimum," the Plea Agreement specifically indicated that Petitioner could
appeal only if the sentence exceeded the "statutory maximum penalty."
(Criminal Case, Doc. 46 at 18). Petitioner stated that he had read the Plea
Agreement, discussed it with his attorney, and understood its terms.
Moreover, Petitioner did not express any confusion with regard to the appeal
waiver based on the Court's misstatement or on any other matter. The appeal
waiver was valid.

Most importantly, Petitioner had the benefit of an appeal. Petitioner
appealed his sentence, and the Eleventh Circuit Court of Appeals considered
his arguments on the merits when it affirmed his sentence. In fact, the

Government moved to dismiss Petitioner's appeal based on the sentence appeal

7
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 8 of 13 PagelD 317

waiver. The Eleventh Circuit denied the motion to dismiss: "Because Phillips’s
challenges to his sentence fail on the merits, we need not address his sentence
appeal waiver. The government’s motion to dismiss the appeal is therefore
denied." (Criminal Case, Doc. 88 at 2n.1). Consequently, Claim One is denied.

B. Claims Two, Three, Four, Five, and Six

Petitioner alleges that counsel was ineffective for failing to file a pretrial
motion to suppress certain evidence based on the following: (1) the National
Center for Missing and Exploited Children ("NCMEC") reviewed stored
communications without a search warrant (Claim Two); (2) the "Yahoo
warrant" was overly broad and was authorized by a Magistrate Judge in the
Middle District of Florida even though the seized evidence was in the Northern
District of California (Claim Three); (3) the "hotmail warrant" was overly broad
and was authorized by a Magistrate Judge in the Middle District of Florida
even though the seized evidence was in the Northern District of California
(Claim Four); the evidence gathered from his residence violated his Fourth
Amendment rights because there was no valid probable cause (Claim Five);
and the “evidence gathered by the FBI from a ‘cybertip’ forwarded to them by
the" NCMEC violated his Fourth Amendment rights because the cybertip "did
not contain any images of child pornography or any images of any kind" (Claim

Six). (Doc. 6 at 4-7). \
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 9 of 13 PagelD 318

A “defendant's plea of guilty, made knowingly, voluntarily, and with the
benefit of competent counsel, waives all nonjurisdictional defects in that
defendant's court proceedings.” United States v. Yunis, 728 F.2d 795, 796 (11th
Cir.1984). “ This includes any claim of ineffective assistance of counsel unless
the deficient performance relates to the voluntariness of the plea itself.”
Bullard v. Warden, Jenkins Corr. Cir., 610 F. App'x 821, 824 (11th Cir. 2015).
Here, Petitioner does not contend that his plea was involuntary due to his
counsel's failure to file a motion to suppress, so the ineffectiveness claim is
waived by the plea.

Further, these claims lack merit. The impetus to the investigation
regarding Petitioner's illicit conduct was a cyber-tip from Yahoo! to the
NCMEC. (Doc. 10-1). Yahoo! is a private actor, which conducted a private
search of the email account. See United States v. Cameron, 699 F.3d 621, 637-
38 (1st Cir. 2012) (holding that Yahoo! Inc. did not act as an agent of the
government in searching emails and sending reports to NCMEC). Therefore,
its searches of Petitioner's accounts did not violate the Fourth Amendment. Id.
at 638.

Yahoo! reported to the NCMEC that it had viewed email conversations
discussing the live transmission of child sexual abuse in the Philippines. (Doc.

10-1). A NCMEC reviewer then viewed the emails and looked up the IP
9
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 10 of 13 PagelD 319

address. (Id.). NCMEC generated and forwarded a report including the emails
to the FBI, which then reviewed the emails and obtained federal search
warrants for Petitioner's Yahoo! and Hotmail accounts. Petitioner has not
shown that either the NCMEC or the FBI’s search exceeded the scope of
Yahoo!’s private search, and, therefore, Petitioner's Fourth Amendment rights
were not violated.

Next, the Yahoo! and Hotmail search warrants were not "overly broad,"
as they stated with particularity the items to be seized and limited those items
to “fruits, contraband, evidence and instrumentalities of violations of 18 U.S.C
§ 2251(a) and (e), 18 U.S.C. § 2252A(a)(2), 18 U.S.C. § 2422(b), and 18 U.S.C.
§§ 2423(b) and (c)[.]” (Doc. 10-2 at 6; Doc. 10-3 at 26). The search warrants
then specified the categories of items to be included, all of which specifically
pertained to child exploitation. Moreover, because Petitioner's offenses
occurred within the Middle District of Florida, the Magistrate Judge had
jurisdiction to issue the search warrants. See 18 U.S.C. § 2711(3)(A)Q).

Additionally, as to the residential search warrant, the residential search
warrant affidavit obtained on September 8, 2016, was premised on Petitioner’s
offense conduct, beginning on or about 2013 and continuing through on or
about at least June 2016. (Doc. 10-4 at 20-30). During that time, Phillips

solicited and paid minor girls in the Philippines to engage in sexually explicit

10
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 11 of 13 PagelD 320

acts and to live stream the illicit depictions to him. (/d. at 26-30). He also paid
for images of child sexual abuse as recently as June 2016. (Ud. at 27). Thus,
the Government obtained the residential search warrant three months after
Petitioner's last wire transfer to the Philippines in June 2016, and the probable
cause was not “stale,” as alleged by Petitioner. See United States v.
McBurnette, 382 F. App’x 8138, 815 (11th Cir. 2010) Gnformation in affidavit for
warrant authorizing search of defendant's house for child pornography was not
stale when victim spoke to police officers almost two years after the alleged
sexual contact ended).

Consequently, Petitioner has failed to establish that his counsel acted
deficiently with regard to the matters raised in Claims Two, Three, Four, Five,
and Six. Petitioner has also failed to demonstrate prejudice. As a result,
Claims Two, Three, Four, Five, and Six are denied.

Allegations not specifically addressed herein are without merit.

IV. CERTIFICATE OF APPEALABILITY

This Court should grant an application for a certificate of appealability
only if the petitioner makes “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing “t]he
petitioner must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v.

11
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 12 of 13 PagelD 321

McDaniel, 529 U.S. 473, 484 (2000); see also Lamarca v. Sec’y, Dep’t of Corr.,
568 F.3d 929, 934 (11th Cir. 2009). However, the petitioner need not show that
the appeal will succeed. Miller-El v. Cockrell, 587 U.S. 322, 337 (2003).

Petitioner fails to demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.
Moreover, Petitioner cannot show that jurists of reason would find this Court’s
procedural rulings debatable. Petitioner fails to make a substantial showing of
the denial of a constitutional right. Thus, the Court will deny Petitioner a
certificate of appealability.

V. CONCLUSION

Accordingly, it is ORDERED and ADJUDGED as follows:

1. The Amended Motion to Vacate, Set Aside, or Correct Sentence
(Doc. 6) is DENIED.

2. This case is DISMISSED with prejudice.

3. Petitioner is DENIED a certificate of appealability.

4. The Clerk of the Court is directed to enter judgment in favor of
Respondent and to close this case. A copy of this Order and the judgment shall

also be filed in criminal case number 6:16-cr-198-JA-GJK.

12
Case 6:19-cv-01782-JA-GJK Document 15 Filed 04/09/21 Page 13 of 13 PagelD 322

5. The Clerk of the Court is directed to terminate the section 2255
motion (Criminal Case, Doc. 92) filed in criminal case number 6:16-cr-198-JA-

GJK.

  
 

DONE and ORDERED in Orlando, Florida or April

oe
OHN ANTOON II
UNITE STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record
Unrepresented Party

13
